     Case 3:20-cv-00687-RDM-MCC Document 29 Filed 07/01/20 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  MAUREEN PIEKANSKI

                     Plaintiff,

               v.                            Civil Action No. 20-687-RDM

  ALEX M. AZAR II, in his official
  capacity as Secretary of the United
  States Department of Health and
  Human Services,


                     Defendant.



DEFENDANT’S UNOPPOSED MOTION FOR ENLARGEMENT OF TIME
        TO FILE BRIEF IN SUPPORT OF CROSS-MOTION
 FOR SUMMARY JUDGMENT AND IN OPPOSITION TO PLAINTIFF’S
             MOTION FOR SUMMARY JUDGMENT

      Defendant Alex M. Azar II, on behalf of the United States Department of

Health and Human Services, seeks a seven (7) day enlargement of time to file a Brief

in Support of his Cross-Motion for Summary Judgment and in opposition to

Plaintiff’s Motion for Summary Judgment.

      In light of the upcoming holiday, this enlargement will allow agency counsel

to complete the process of his designation as a Special Assistant U.S. Attorney with


                                         1
     Case 3:20-cv-00687-RDM-MCC Document 29 Filed 07/01/20 Page 2 of 3




ECF filing credentials in the United States District Court for the Middle District of

Pennsylvania.

      Plaintiff’s counsel concurs in the requested extension.

      WHEREFORE, the Defendant requests a seven (7) day enlargement of time

to July 13, 2020, to file its Brief in Support of their Cross-Motion for Summary

Judgment and Opposition to Plaintiff’s Motion for Summary Judgment.



                                             Respectfully submitted,

                                             DAVID J. FREED
                                             United States Attorney

                                             s/ Navin Jani
                                             NAVIN JANI
                                             Assistant United States Attorney
                                             CA 298118
                                             228 Walnut Street, Suite 220
                                             Harrisburg, PA 17108
                                             Phone: (717) 221-4482
                                             Facsimile: (717) 221-2246
                                             navin.jani@usdoj.gov




                                         2
     Case 3:20-cv-00687-RDM-MCC Document 29 Filed 07/01/20 Page 3 of 3




                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 MAUREEN PIEKANSKI

                     Plaintiff,

               v.                            Civil Action No. 20-687-RDM

 ALEX M. AZAR II, in his official
 capacity as Secretary of the United
 States Department of Health and
 Human Services,


                     Defendant.


                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that she is an employee in the Office of the
United States Attorney for the Middle District of Pennsylvania and is a person of
such age and discretion as to be competent to serve papers. That on July 1, 2020,
she caused to be served a copy of the attached

         UNOPPOSED MOTION FOR ENLARGEMENT OF TIME

via the Court=s Electronic Case Filing System (AECF@) and that the Addressee listed
below is a filing user under the ECF system.

Addressee:

Mark W. Fidanza, Esquire
REED SMITH LLP
mfidanza@reedsmith.com

                                       s/ Cindy J. Long
                                       CINDY J. LONG
                                       Legal Assistant


                                         3
